NO. 07-06-0197-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



MAY 25, 2006



______________________________



IN RE MICHAEL LOU GARRETT, RELATOR

_______________________________





Before REAVIS and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

Michael Lou Garrett, acting 
pro se, 
petitioned for a writ of mandamus asking us to order respondent, the district clerk of Potter County, to forward him a copy of the dismissal order entered in his lawsuit against Darryl E. Glenn, et al. in cause number 94,029-A, Potter County, Texas.  Garrett, who is incarcerated, alleges that he requested a copy of the dismissal order after receiving notice from the Potter County District Clerk that the cause had been dismissed on March 30, 2006.  So too does he allege that he needs a copy of the order to effectively prosecute an appeal now pending with this court.   Why the copy of the dismissal order that will be included in the appellate record will not suffice goes unmentioned.  Nonetheless, we have attached a copy of the particular degree to this opinion for Garrett’s perusal and overrule the petition for writ of mandamus as moot.  

Per Curiam